UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4759


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WILLIE BARRETT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Malcolm J. Howard, Senior District Judge. (4:04-cr-00087-H-3)


Submitted: May 31, 2017                                            Decided: June 8, 2017


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James C. White, Michelle M. Walker, PARRY TYNDALL WHITE, Chapel Hill, North
Carolina, for Appellant. John Stuart Bruce, United States Attorney, Jennifer P. May-
Parker, First Assistant United States Attorney, Barbara D. Kocher, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Barrett appeals the district court’s judgment revoking his supervised release

for his prior federal crack cocaine conviction and sentencing him to 40 months in prison.

Barrett’s sole appellate contention challenges the district court’s classification of his prior

crack offense as a Class A felony. According to Barrett, in light of changes to the federal

sentencing regime effectuated by the Fair Sentencing Act of 2010 (FSA), see Pub. L. No.

111-220, 124 Stat. 2372 (2010), his prior crack offense should have been classified a

Class B felony. This, in turn, would reduce the policy statement range applicable to

Barrett’s supervised release revocation, as well as the statutory maximum term of

imprisonment that the court could have imposed upon revoking his supervised release.

For the reasons that follow, we reject this contention and affirm the revocation judgment.

       We review Barrett’s argument for plain error only because he did not press it in

the district court, see Henderson v. United States, 133 S. Ct. 1121, 1124-25 (2013), and

did not argue for a different sentence, see United States v. Thompson, 595 F.3d 544, 546

(4th Cir. 2010) (noting that request for different sentence precludes plain error review).

To establish plain error, the defendant must show “(1) there is an error, (2) the error is

plain, and (3) the error affects substantial rights.”       Henderson, 133 S. Ct. at 1126

(alteration and internal quotation marks omitted). Even if these requirements are met, we

will notice the error only if it “seriously affects the fairness, integrity or public reputation

of judicial proceedings.” Id. at 1126-27 (alteration and internal quotation marks omitted).

When reviewing a revocation sentence, we will affirm if the sentence is within the



                                               2
statutory limits and not plainly unreasonable. United States v. Crudup, 461 F.3d 433,

438-40 (4th Cir. 2006).

       Having fully considered Barrett’s argument, we conclude that the district court did

not commit error, plain or otherwise, in sentencing Barrett pursuant to the law in effect at

the time of his 2005 original sentencing. First, the FSA does not apply retroactively to

defendants like Barrett who were originally sentenced prior to the FSA’s August 3, 2010

effective date.   Dorsey v. United States, 132 S. Ct. 2321 (2012); * United States v.

Bullard, 645 F.3d 237, 248-49 (4th Cir. 2011). Second, the imposition of a new sentence

upon revocation of supervised release relates back to the first offense for which the

defendant was convicted, Johnson v. United States, 529 U.S. 694, 701 (2000), and the

revocation sentence is limited “to the duration of the term of supervised release originally

imposed,” id. at 712. As the Third Circuit has explained, because a supervised release

revocation sentence relates to the original offense of conviction, the district court “look[s]

to the underlying offense as it existed at the time of [the defendant’s] original sentencing”

when determining the appropriate revocation sentence. United States v. Turlington, 696
F.3d 425, 427-28 (3d Cir. 2012); accord United States v. Johnson, 786 F.3d 241, 244-46

(2d Cir.), cert. denied, 136 S. Ct. 202 (2015). In light of these authorities, we conclude

that, in determining the sentencing range for his supervised release violation, the district


       *
        The Supreme Court opined in Dorsey that “the Fair Sentencing Act’s new, lower
mandatory minimums . . . apply to the post-Act sentencing of pre-Act offenders.”
Dorsey, 132 S. Ct. at 2335. Barrett was sentenced for his original offense in October
2005, well before the FSA took effect.


                                              3
court properly treated Barrett’s prior crack offense as a Class A felony, as it was under

the statutory scheme prior to enactment of the FSA.

      Accordingly, we affirm the revocation judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            4